Citation Nr: 0212666	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  98-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left ankle 
Achilles tendon synovitis.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide the veteran 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
left ankle Achilles tendon synovitis results in limitation of 
motion that is more nearly moderate in degree; it is not 
productive of more than moderate limitation of motion or 
other objective findings consistent with more than moderate 
functional limitation.  




CONCLUSIONS OF LAW

The schedular criteria for a 10 percent evaluation for left 
ankle Achilles tendon synovitis have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270 - 5272 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.

The Board notes that the rating decision and statements of 
the case provided the veteran notice of the specific legal 
criteria and the required evidence necessary for a 
compensable evaluation for left ankle Achilles tendon 
synovitis.  The RO has conducted the development specified in 
the August 1999 remand.

Service medical records and VA and private medical treatment 
records have been associated with the veteran's claim file, 
and there is no indication that additional VA or private 
medical records exist that could be obtained.  In the May 
2002 supplemental statement of the case, the RO requested 
that the veteran identify additional evidence so it could 
assist him in obtaining it.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim. 

Regarding the duty to notify, communications from the VA to 
the veteran, including the July 1997 RO decision, the 
November 1997 Statement of the Case, an April 1998 RO 
hearing, the April 1998 Supplemental Statement of the Case, 
an August 1999 Board Remand, the April 2000 and May 2002 
Supplemental Statements of the Case, and various RO letters 
during this appeal have kept him apprised of what he must 
show to prevail in his claim.  The veteran has been generally 
informed as to what information he must submit, and what 
evidence VA must secure.  The evidence appears to be 
complete.  Consequently, there is no further duty to notify 
the veteran what evidence he may submit.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran has made various contentions during his 
examinations and in correspondence to RO and during an April 
1998 personal hearing at the RO.  For the sake of clarity, 
the Board will address these contentions together.  The 
veteran maintains that the current evaluation assigned for 
his left ankle disability does not adequately reflect the 
severity of that disability.  He contends that he has 
constant pain in the heels, locking of the left heel that 
makes him fall, daily symptoms, and pain on use that prevents 
him from being on his feet as much.  He contends that his 
symptoms are worsening.  

During the April 1998 hearing, the veteran testified that he 
experienced reduced range of motion of the left ankle.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a June 1997 VA orthopedic examination indicates 
that on objective examination, the veteran had dorsiflexion 
of the ankles bilaterally to zero degrees, with plantar 
flexion bilaterally to 40 degrees.  Specially, there was no 
swelling in the bilateral feet, and no deformity noted in the 
bilateral feet or bilateral heels.  The physical examination 
resulted in a pertinent diagnosis of essentially normal exam 
of the bilateral feet and heels. 

VA treatment notes from March 1998 confirm that left ankle 
flexion was to 25 degrees and right ankle flexion was to 10 
degrees.  

The report of a January 2000 VA orthopedic examination 
indicates that the examiner reviewed the medical and 
radiographic reports, and set forth a review of the pertinent 
information contained therein.  The current examination 
included radiographic examination.  During the examination, 
the veteran said that he had not had any particular medical 
attention for his left heel and took no medicine for it.  He 
had not undergone surgery or worn special shoes, braces or 
inserts.  

On examination, the left Achilles tendon had no deformity, 
thickness or nodularity.  There was very minimal tenderness 
with deep palpation along the Achilles tendon and back of the 
heel.  There were no deformities of either foot or ankle.  
Left ankle dorsiflexion was to 5 degrees, with normal being 
to 20 degrees.  Plantar flexion was to 42 degrees, which was 
noted as normal.  Right ankle dorsiflexion was to 12 degrees 
with plantar flexion to 32 degrees.  

The examiner provided that the present radiographic 
examination of the left ankle was negative and that the 
examination did not show any evidence of tendonitis ongoing 
at the current time or any deformity of the Achilles tendon.  
The veteran did have a mild amount of decreased range of 
motion of the left ankle in comparison to the right.  The 
examiner commented that he did not see any particular 
findings in the heel and ankle that would have direct 
relationships to the veteran's service.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the Rating Schedule, tenosynovitis is evaluated on 
limitation of motion of affected parts, as arthritis, 
degenerative (Diagnostic Code 5024).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion warrants a 
20 percent evaluation.  Diagnostic Code 5271.  Disability 
evaluations are also provided for ankylosis of the ankle, 
Diagnostic Code 5270, and the subastralgar or tarsal joint, 
Diagnostic Code 5272.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2001).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on thorough review of the record, and giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence shows that it is at least as likely as not that the 
veteran's left ankle disability picture more nearly 
approximates the criteria required for a 10 percent 
evaluation under Diagnostic Code 5271.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7.

While the report of the June 1997 VA examination showed 
normal range of motion of the left ankle, decreased range of 
motion was shown on examination in January 2000; specifically 
5 degrees of dorsiflexion with the examiner indicating that 
normal dorsiflexion is 20 degrees.  The Board finds that the 
overall limitation of motion shown more nearly approximates 
moderate limitation of ankle motion.  Diagnostic Code 5271.  
The Board recognizes the examiner's opinion that none of the 
particular current findings were due to the veteran's 
service.  On the other hand, in the absence of any other 
clinical diagnosis to which to attribute the veteran's 
reduced motion, the Board must conclude that it is at least 
as likely as not that the reduction of the range of motion is 
due to the service-connected left ankle disability. (See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)).    

The Board has considered 20 percent evaluation under 
Diagnostic Code 5271 or Deluca, supra.  However, the 
objective clinical evidence does not warrant additional 
compensation for marked limitation of motion or functional 
impairment.  The veteran testified that he received no 
particular medical attention for his left heel and took no 
medicine for it.  A VA examiner noted that the veteran had 
not undergone surgery or worn special shoes, braces or 
inserts.  There is no objective medical evidence to suggest 
pain, flare-ups of pain, fatigue, weakness or incoordination 
results in any additional functional limitation to a degree 
that would support a finding of more than moderate limitation 
of motion of the left ankle.  As the preponderance of the 
evidence is against a rating in excess of 10 percent, the 
benefit of the doubt doctrine is not for application 
(Gilbert, supra; Ortiz, supra).  Thus, the veteran is 
entitled to a 10 percent, but no more than 10 percent rating 
for his left ankle disorder.

The Board has also considered entitlement to compensation 
under Diagnostic Codes 5270 or 5272.  However, the medical 
evidence is negative for ankylosis.

The Board recognizes the veteran's own testimony as to the 
severity of his symptoms.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  On the other hand, as a layperson 
he is not competent to provide an opinion requiring medical 
knowledge, such as a statement as to the cause of his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his own opinions do not constitute probative 
evidence of entitlement to an evaluation in excess of 10 
percent for his left ankle disability. 

The Board concurs with the RO's determination that the 
veteran's left ankle Achilles tendon synovitis does not 
warrant consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  Nothing in the post-
service medical records indicates that the veteran has had 
any periods of hospitalization due to his left ankle 
disorder.  Further, nothing in the record suggests, nor does 
the veteran allege, that his left ankle disability has 
resulted in marked interference with employment.


ORDER

Entitlement to a disability rating of 10 percent for left 
ankle Achilles tendon synovitis is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

